Title: To Thomas Jefferson from Isaac Briggs, 31 October 1805
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear Friend,
                     New Orleans 31 of the 10 mo. 1805
                  
                  Having heard that the Commissioners for adjusting and reporting the evidences of claims to land in the Territory of Orleans had passed down the River, and considering it important that I should make some immediate arrangements for surveying lands claimed; on the 14th. instant, I departed for New Orleans, in order to consult the Board and make the necessary appointment of deputies. On the 22nd. I arrived in this City, where I have not yet found the Commissioners.
                  The last mail brought me from my friend Governor Williams a letter covering the writing of which the accompanying paper marked A is an exact copy.
                  It is to me matter of great regret that a body so respectable as ought to be a Grand Jury should appear as my accusers; especially as I can neither admit that the charges exhibited have any just foundation; nor, if they had, that they are at all within the cognizance of a Grand Jury.
                  In the first place, I am charged with “frequently absenting myself from the Mississippi Territory and thereby unnecessarily protracting the duties of my office.”
                  Since I first arrived in the Mississippi Territory after my mission on the main post-route, I have not been one moment absent from that Territory, except to this place, twice in the course of last summer, and the present time, in pursuance of my duties arising out of the law of Congress, thy earnest request, and instructions from the Secretary of the Treasury. Besides the time necessary on the road between Washington M.T. and this place, I tarried here but fifteen days the first time, eleven days the Second, and now since the 22nd. instant. But I confidently deny that any delay of the performance of my duty as Surveyor, or any detriment to the public interest has, since the first moment of my appointment, happened in consequence of my absence from the Mississippi Territory: And I believe I shall never shrink from, but always earnestly invite, a candid investigation of my conduct by any tribunal competent to judge. It has been hinted to me that some dissatisfaction exists among the Citizens of the Territory of Orleans (who are extremely jealous of the measures of the United States and its officers respecting them) that their chief Surveyor should reside in another Territory and devote to theirs so little of his personal attendance as has been the case.
                  Secondly, I am charged with “Neglecting to appoint a sufficient number of deputy Surveyors agreeably to the law of Congress” &c.—and with permitting the work to be done in an inaccurate and illegal manner.
                  If the business of surveying progresses with as much rapidity as can be consistent with a general plan, without which it must terminate in confusion, the number of deputies I presume is sufficient.—This I assert is the case. With respect to a class of deputies not contemplated in the law, I offer the following statement of facts. I could find in this Country many men capable of ascertaining a course by the Circumferentor and of running and measuring a straight line with sufficient accuracy; and but very few indeed who understand any thing of even plane trigonometry, who can calculate the contents of an irregular figure, or who can make such a return as I should be willing to receive into my office. In this case I adopted the expedient of a division of labor. I selected two men who were well versed in practical Mathematics for the district west of Pearl River and two for the Eastern district, to whom I assigned—a general superintendance over the work—the duties of receiving the rough field notes—of making the necessary calculations and plats, and the proper returns to my office.—To the other deputies is assigned the business of running and measuring the lines on the ground and furnishing the principal deputies with their field notes. In resurveying, it mostly happens that neither the course stated in the old plat, nor the marked trees in view from a corner will lead in a streight line to the next corner. The deputy is in that case directed to return the course and distance of the line he has actually run to a point opposite to the corner at which he should arrive as (a b) and the distance of that point from the corner as (b c). The principal deputy calculates, plats and returns to my office the true course and distance (a c). [GRAPHIC IN MANUSCRIPT]
                  The partition of the compensation allowed by law is matter of agreement between the principal deputies and those who run the lines and is I believe pretty equitably divided.
                  So far was I from imagining that this regulation was a transgression of law, and the work in consequence illegal and void—or that it would in any degree contravene the views of Government, that I actually considerd it as one of my best expedients to promote the public interest and to bring the work to a satisfactory close. Had I entertained a doubt on this subject, I should have requested spesific instructions from the Secretary of the Treasury. 
                  Apprehensive that the mode of surveying described in the above figure, might in some instances give alarm, the deputies were strictly enjoined to explain it, wherever there appeared to be uneasiness, and wherever an explanation was requested; Yet I think it very probable that the Grand Jury viewed this method as an undoubted proof of “disqualification” in the deputy “to perform his task” or “to close the lines of a survey.”
                  Thirdly and lastly, on the charge of “Attempts to procure an augmentation of the price of surveying” &c. I shall make but a single remark, that to this moment I never have known of any attempt to procure such augmentation of price, as would be “injurious to the Citizens generally,” or as would at all affect the interest of any one “in indigent circumstances.” All the attempts of this kind of which I have any knowledge were to procure an augmentation of the price of surveying United States’ lands, in order that the surveyor might perform the work with greater accuracy than is now possible. It is a little singular too that these people paid without a murmur to the Spanish Surveyor more than three times our price.
                  I know not who composed this Grand Jury; I have not heard the name of one of them, but I do not yet consider them as my enemies—I think it is evident from even a superficial view of their presentment that they are duped and misled—and that they are extremely ignorant of the subject they have attempted to handle. They are only the Actors—The Contrivers and Prompters are, as usual, snug behind the scenes.
                  Those cunning spiders have no doubt made their calculation, and concluded that their best chance of ruining me (which appears now to be their primary object) is to remain in their holes, and spread for me, and endeavor to entangle me in, the web of popular clamor.
                  From my political opposition to the West-Junto, I have for a considerable time past expected their enmity. George Poindexter, who had, until sometime last summer, professed for me a warm friendship, suddenly became my enemy, on no better foundation than a suspicion of my being the author of a little chastisement bestowed in a newspaper on an anonymous writer whom he has since avowed himself to be. Since this change he has persecuted me with a zeal worthy of a better cause—and I am sorry to say that I have it from authority too respectable to admit of a doubt, that William B. Shields and Theodore Stark are his Coadjutors in this persecution. Shields has been persuaded that he owes to Poindexter’s influence at the seat of Government his appointment as Agent. Of these men I once had a favorable opinion which I am truly sorry to be forced to relinquish.
                  I have lately had repeated reasons to believe that George Poindexter, and his aids, have industriously hunted up, collected, nursed, fanned and attempted to blow into a flame those little discontents which must arise from the very nature of the business which is laid upon me. Those discontents, like insulated sparks, would soon quietly die of themselves, were they not collected and supplied with fuel, by ascribing sinister motives to the surveyor. I have never indulged a very sanguine expectation that any possible system of surveying claims would coincide with the wishes of every claimant.
                  Repeated have been the premonitory signs of mischief intended against me—I could not however divine in what shape it would first appear, until my friend Williams sent me the Mouse which had been begotten upon a Mountain of a Grand Jury by a Giant of an Attorney General.
                  I will not injure Judge Rodney, or his associate, by supposing that he would give any official countenance or sanction to such a presentment. Could it be made the foundation of an indictment, I presume the Attorney General would not for any consideration neglect his duty in this case; and if a Grand Jury may present what is not indictable—that body may become an engine of slander and persecution.
                  Be so kind as to show this letter to the Secretary of the Treasury and to Doctor Lattimore—and pardon me for troubling thee with so disagreeable a subject.
                  Accept assurances of my respect, esteem, and affectionate regard.
                  
                      Isaac Briggs
                     
                  
                  
                     P.S. I shall return to the Mississippi Territory in a few days. I.B.
                  
                  
               